Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 1 August 2019.  In virtue of this communication, claims 1-10 are currently presented in the instant application.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-5, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (Publication No.: US 2019/0064399 A1, herein known as D1).
With respect to claim 1, D1 discloses a lens module (Figs. 7 and 8), comprising: 
a lens barrel (12C); 
a first lens disposed in the lens barrel (second lens from the object side); and 
a light shading member disposed in the lens barrel and abutting against the first lens (1113B; [0118]), 
wherein the first lens comprises an optical portion for imaging and a supporting portion surrounding the optical portion (top edge of the lens), the supporting portion is recessed from an object side towards an image side to form a receiving portion (step portion of the lens), and the light shading member is at least partially disposed in the receiving portion in a direction of an optical axis (arranged around the entire length of the upper lens other than the optical portion).

With respect to claim 2, D1 further discloses a lens module wherein the optical portion comprises a first surface close to the object side (top layer of the lens), the supporting portion comprises a second surface extending from an edge of the first surface towards the image side in a direction facing away from the optical axis (surface parallel to and facing away from the optical axis) and a third surface extending from the second surface in a direction facing away from and perpendicular to the optical axis (surface going from the parallel surface to the lens barrel), the second surface and the third surface defining the receiving portion.

With respect to claim 3, D1 further discloses a lens module wherein the light shading member comprises an object side surface close to the object side (upper surface of 1113B), an image side surface close to the image side (bottom surface of 1113B), an inner edge surface connecting the object side surface with the image side surface and defining a light-passing hole (inner edge where the optical lens portion begins), and an outer edge surface connecting the object side surface with the image side surface and abutting against the lens barrel (edge against the lens barrel).

With respect to claim 4, D1 further discloses a lens module further comprising: a second lens disposed in the lens barrel, the second lens abutting against the object side surface (top lens of the lens barrel of Figs. 7 or 8).

With respect to claim 5, D1 further discloses a lens module wherein the object side surface comprises a first planar surface abutting against the second lens, an inclined wall surface extending from the first planar surface towards the image side in the direction facing away from the optical axis, and a second planar surface extending from the inclined wall surface in the direction facing away from and perpendicular to the optical axis, the inclined wall surface and the second planar surface forming a first step (1113B arranged on the top surface of the second lens in Figs. 7 and 8).
It should be noted that if this surface is not considered to be inclined, Recco, cited in full below, teaches a similar top and bottom lens system which has a clear inclined surface, and arranging a light blocking spacer (element 30 of Figs. 7A or 7B).  D1 [0118] teaches the advantages of D1’s light blocking connector over spacers, and either it would have been obvious to one of ordinary skill in the art to modify Recco to replace the spacers with the light blocking connector of D1, or to incline the stepped surface of D1 as taught by Recco as a design choice, as the edge serves no optical function and an inclined or stepped surface would ultimately function equivalently as a mechanism for a) blocking the light, and b) supporting the upper lens with a matching edge in a close connection.

With respect to claim 7, D1 further discloses a lens module wherein the image side surface abuts against the third surface (1113B bottom surface comes into contact with the upper surface of the second lens).

With respect to claim 9, D1 further discloses a lens module wherein the second surface is provided with an extinction area (what is meant by extinction area is not defined, although a possible example is a roughened surface or a surface coated with extinction material).
A definition of extinction from the Oxford Languages includes “reduction in the intensity of light or other radiation as it passes through a medium or object, due to absorption, reflection, and scattering” and “the process of a particular thing ceasing to exist”.  Both the surface ending at the edges, and the light blocking features of 1113B [0118] would appear to qualify.
If this claim is specified to be a “roughened surface”, Choi, cited in full below, teaches a roughened surface at the claimed location for air escape (Fig. 2).

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (Patent No.: US 8,320,059 B2, herein known as D2).
With respect to claim 1, D2 discloses a lens module (Fig. 1), comprising: 
a lens barrel (10); 
a first lens disposed in the lens barrel (40); and 
a light shading member disposed in the lens barrel and abutting against the first lens (annular conic opaque plate 30), 
wherein the first lens comprises an optical portion for imaging (410) and a supporting portion surrounding the optical portion (411), the supporting portion is recessed from an object side towards an image side to form a receiving portion (Fig. 1), and the light shading member is at least partially disposed in the receiving portion in a direction of an optical axis (arranged at an angle along it).

With respect to claim 2, D2 further discloses a lens module wherein the optical portion comprises a first surface close to the object side (top planar portion), the supporting portion comprises a second surface extending from an edge of the first surface towards the image side in a direction facing away from the optical axis (surfaces between top planar portion and middle planar portion) and a third surface extending from the second surface in a direction facing away from and perpendicular to the optical axis (middle or bottom planar portion), the second surface and the third surface defining the receiving portion (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over D2 as applied to claim 2 above, and further in view of D1.
With respect to claim 3, D2 further discloses a lens module wherein the light shading member comprises an object side surface close to the object side (top surface), an image side surface close to the image side (bottom surface), an inner edge surface connecting the object side surface with the image side surface and defining a light-passing hole (inner side surface).
D2 does not disclose an outer edge surface connecting the object side surface with the image side surface and abutting against the lens barrel (outer edge does not abut against the lens barrel).
D1 teaches using a coating light blocking adhesive as an advantage over traditional spacers that goes around the entirety of the non-optical portion of the lens ([0118]; “…the connecting portion 1113 is located at the same position as the spacer ring in the conventional lens assembly, and the function of the connecting portion is the same as that of the spacer ring.  The assembly having lenses directly embedded has a low assembly accuracy, a low cost, and a lower tilt tolerance, which is beneficial for ensuring the production yield and efficiency of the camera module and improving the imaging quality of the camera module; similar language is further discussed in [0169]).  D1 further teaches this claimed language (see rejection above)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lens module of D2 by forming the spacer of D2 into the adhesive light blocking coating of D1 for the advantages described above.

With respect to claim 4, the combination of D2 and D1 further discloses a lens module further comprising: a second lens disposed in the lens barrel, the second lens abutting against the object side surface (D2 first lens 20).

With respect to claim 5, the combination of D2 and D1 further discloses a lens wherein the object side surface comprises a first planar surface abutting against the second lens, an inclined wall surface extending from the first planar surface towards the image side in the direction facing away from the optical axis, and a second planar surface extending from the inclined wall surface in the direction facing away from and perpendicular to the optical axis, the inclined wall surface and the second planar surface forming a first step (see rejection of claim 5 above and a similar rational works with the lens of D2).
It should be noted that if this surface is not considered to be inclined, Recco, cited in full below, teaches a similar top and bottom lens system which has a clear inclined surface, and arranging a light blocking spacer (element 30 of Figs. 7A or 7B).  D1 [0118] teaches the advantages of D1’s light blocking connector over spacers, and either it would have been obvious to one of ordinary skill in the art to modify Recco to replace the spacers with the light blocking connector of D1, or to incline the stepped surface of D1 as taught by Recco as a design choice, as the edge serves no optical function and an inclined or stepped surface would ultimately function equivalently as a mechanism for a) blocking the light, and b) supporting the upper lens with a matching edge in a close connection.

With respect to claim 6, the combination of D2 and D1 further discloses a lens module wherein the lens barrel comprises a first barrel wall abutting against a circumference of the second lens (barrel wall around 241), a second barrel wall extending from an edge of the first barrel wall close to the image side towards the image side in the direction facing away from the optical axis (barrel wall to either side of second lens 20), a third barrel wall extending from an edge of the second barrel wall facing away from the first barrel wall in the direction facing away from and perpendicular to the optical axis (right wall contacting upper surface of first lens next to reference number 41), and a fourth barrel wall extending from an edge of the third barrel wall facing away from the optical axis towards the image side along a direction of the optical axis (wall surface 112), the fourth barrel wall abutting against the outer edge surface (in combination the light blocking member surrounds entire lens and would extend to the wall), and the second barrel wall and the third barrel wall forming a second step spaced apart from the first step (Fig. 1).

With respect to claim 7, the combination of D2 and D1 further discloses a lens module wherein the image side surface abuts against the third surface (D2 Fig. 1, combination, and rejection of claim 1 above).

With respect to claim 9, the combination of D2 and D1 further discloses further discloses a lens module wherein the second surface is provided with an extinction area (what is meant by extinction area is not defined, although a possible example is a roughened surface or a surface coated with extinction material).
A definition of extinction from the Oxford Languages includes “reduction in the intensity of light or other radiation as it passes through a medium or object, due to absorption, reflection, and scattering” and “the process of a particular thing ceasing to exist”.  Both the surface ending at the edges, and the light blocking features of 1113B [0118] would appear to qualify.
If this claim is specified to be a “roughened surface”, Choi, cited in full below, teaches a roughened surface at the claimed location for air escape (Fig. 2).
With respect to claim 10, the combination of D2 and D1 further discloses a lens module wherein a groove is defined between the lens barrel and an edge of the supporting portion close to the image side, the groove being filled with glue (Column 2 line 52 – Column 3 line 13; adhesive 60 is placed between the lenses 40 and 50, the adhesive location is in a groove (everywhere below the lens 40 can be considered a groove, or solely the portion between the bottom surface of lens 40 and top surface of lens 50; which is located between the nearest edge to the optical axis of the supporting portion close to the image side, and the lens barrel).
While D2 does not explicitly mention glue, Wang ([0003]) teaches using glue to affix lens barrels.  Glue is also a well-known adhesive type, and would have been obvious to use in this case.  Lastly, Lai 2012, cited in full below, further teaches that glue or adhesive can be used to secure the elements in the lens ([0017]), making them known equivalents and would be obvious to one of ordinary skill in the art to exchange with known advantages and disadvantages.


Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi (Publication No.: US 2016/0223776 A1) discloses a lens module with a spacer placed between two lenses, and having the physical characteristics of the lens such as the inclined surface.
Recco et al. (Publication No.: US 2006/0171046 A1) discloses a lens module with a spacer placed between two lenses, and having the physical characteristics of the lens such as the inclined surface.
Chang (Patent No.: US 8,967,814 B2) discloses a lens module with a spacer placed between two lenses, and having the physical characteristics of the lens such as the inclined surface.
Cho et al. (Publication No.: US 2015/0022896 A1) discloses a lens module with a spacer arranged between two lenses.
Cho et al. (Patent No.: US 8,985,789 B2) discloses a lens module with a spacer arranged between two lenses.
Lai (Publication No.: US 2012/0314288 A1) discloses using glue or adhesive to secure lens elements in the device.




Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
6/17/2021